                 Case: 1:17-cr-00507-BYP Doc #: 127 Filed: 10/02/18 1 of 2. PageID #: 1336
Granted.
/s/ Benita Y. Pearson on 10/2/2018
United States District Judge
                                   IN THE UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO

             UNITED STATES OF AMERICA,                  )      Case No.: 1:17CR00507-001
                                                        )
                                  Plaintiff,            )      JUDGE BENITA Y. PEARSON
                                                        )
                    vs.                                 )      MOTION TO FILE
                                                        )      SENTENCING MEMORANDUM
                                                        )      UNDER SEAL
             CHARLES DAVID SNYDER,                      )
                                                        )
                                  Defendant.            )

                    NOW COMES the Defendant, Charles David Snyder, by and through his

             undersigned counsel, and respectfully move this Honorable Court to enter an Order

             permitting him to file his Sentencing Memorandum under seal. The Defendant respectfully

             submits that the Sentencing Memorandum contains sensitive financial and personal

             information and/or medical/HIPPA protected information.

                    WHEREFORE, the Defendant, Charles David Snyder, by and through his

             undersigned counsel, respectfully requests this Honorable Court to enter an Order

             permitting him to file his Sentencing Memorandum under seal.

                                                        Respectfully Submitted,

                                                        /s/ Larry W. Zukerman, Esq.
                                                        LARRY W. ZUKERMAN, Esq. (0029498)
                                                        BRIAN A. MURRAY, Esq. (0079741)
                                                        S. MICHAEL LEAR, Esq. (0041544)
                                                        Zukerman, Daiker & Lear, Co., L.P.A.
                                                        3912 Prospect Ave., East
                                                        Cleveland, Ohio 44115
                                                        (216) 696-0900
                                                        lwz@zukerman-law.com
                                                        bam@zukerman-law.com
                                                        sml@zukerman-law.com
                                                        Counsel for Charles David Snyder

                                                               -and-



                                                       1	
 Case: 1:17-cr-00507-BYP Doc #: 127 Filed: 10/02/18 2 of 2. PageID #: 1337




                                              ROBERT J. FEDOR, Esq. (0042653)
                                              Robert J. Fedor, Esq., LLC
                                              23550 Center Ridge Road #107
                                              Westlake, Ohio 44145
                                              (440) 250-9709 Telephone
                                              (440) 250-9714 Facsimile
                                              rjfedor@fedortax.com
                                              Counsel for Charles David Snyder




                             CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically this 1st Day of
October 2018. Notice of this filing will be sent to all parties by operation of the court’s
electronic filing system. Parties may access this filing through the court’s system.


                               /s/ Larry W. Zukerman, Esq.
                               LARRY W. ZUKERMAN, Esq.
                               BRIAN A. MURRAY, Esq.
                               S. MICHAEL LEAR, Esq.




                                              2	
